      Case 4:21-cv-05059-TOR         ECF No. 82    filed 06/17/21   PageID.1141 Page 1 of 3




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 5
      JOHN DOE 1, JOHN DOE 2, JANE DOE 1,
      JANE DOE 2, JANE DOE 3, and all persons          Case No: 4:21-CV-5059-TOR
 6    similarly situated,
                                                           NOTICE SETTING TELEPHONIC
 7                            Plaintiffs,                  SCHEDULING CONFERENCE

            v.
 8
      WASHINGTON STATE DEPARTMENT
 9    OF CORRECTIONS, and STEPHEN
      SINCLAIR, Secretary of the Department of
10    Corrections, in his official capacity,

                              Defendants,
11
           and
12
      BONNEVILLE INTERNATIONAL, INC.,
13
                              Interested Party.
14
                          TELEPHONIC SCHEDULING CONFERENCE
15
                                 DATE: 7/14/2021 TIME: 3:30 p.m.
16
     Counsel and pro se parties shall call the following telephone number on the date and time
17   indicated for a mandatory telephonic Scheduling Conference before Judge Thomas O. Rice. All
     pro se parties and an attorney substantively familiar with the case must participate in the
     telephonic scheduling conference.
18
                                  PHONE NUMBER: (888) 273-3658
19                                ACCESS CODE:   2982935
                                  SECURITY CODE: 5059
20
          The use of cellular or speaker phones is not permitted for telephonic proceedings.



     Notice Setting Telephonic Scheduling Conference - 1
      Case 4:21-cv-05059-TOR          ECF No. 82      filed 06/17/21     PageID.1142 Page 2 of 3




 1   Rule 26(d)(1) prohibits a party from seeking discovery from any source before the parties have
     had their Rule 26(f) conference. The parties shall make their Rule 26(a)(1) initial disclosures at
     or within 14 days after this Rule 26(f) conference.
 2
     To ensure that discovery and trial preparation advances efficiently, counsel and pro se parties
 3   shall discuss each and every one of the following subjects during the Rule 26(f) conference by
     and then file a combined report addressing each one of these subjects not less than 14 days
 4   before the Scheduling Conference:
             a. whether jurisdiction and venue exist and, if they do exist, the basis for each;
 5
            b. whether service of process is complete and, if not, a deadline for completion;

 6          c. a brief description of the claims and defenses;

 7          d. whether a statute’s constitutionality is being challenged, see Fed. R. Civ. P. 5.1, and
               whether the required notice has been provided;
 8
            e. whether any issues should be certified to a state supreme court;

 9          f. suggested deadline for adding additional parties, amending the pleadings, and seeking
               class certification;
10
            g. whether all non-government corporate parties have filed the necessary ownership
               statement, see Fed. R. Civ. P. 7.1;
11
            h.   whether the case involves a minor or incompetent party and whether the appointment
12               of a guardian ad litem is necessary, see LCivR 17(c);

13          i.   discovery:
                    • confirmation that initial disclosures, see Fed. R. Civ. P. 26(a)(1), will be
                    accomplished by the time of the hearing;
14
                    • subjects on which discovery may be needed;
                    • any issues about preserving discoverable information, including electronically
15                  stored information;
                    • claims of privilege, protection of confidentiality, and proposed confidentiality
16                  agreements;
                    • proposed agreements reached under Fed. R. Evid. 502;
                    • proposed modifications to the standard discovery procedures, including
17
                    bifurcation and/or consolidation of discovery, or an increase in the allowed
                    number of depositions (10), interrogatories (25), requests for production (30), or
18                  requests for admission (15);
                    • suggested expert disclosure deadlines; and
19                  • suggested discovery cut-off;

            j. anticipated motions and suggested dispositive motion filing deadlines;
20



     Notice Setting Telephonic Scheduling Conference - 2
      Case 4:21-cv-05059-TOR         ECF No. 82      filed 06/17/21    PageID.1143 Page 3 of 3




 1          k. trial:
                • whether a jury has been requested. In cases removed from state court in which a
                party desires a jury trial, a jury demand must be filed within 30 days after
 2
                removal, see LCivR 38(d);
                • suggested trial date(s) and suggested location;
 3              • anticipated length of trial;
                • requests for bifurcation; and
 4              • the need for special audio/visual courtroom technology;

            l. the likelihood for settlement and the point at which the parties can conduct
 5
               meaningful dispute resolution, and

 6          m. any other matters that may be conducive to the just, speedy, and inexpensive
               determination of the action.
 7
     DATED: June 17, 2021
 8

 9

10                                        THOMAS O. RICE
                                       United States District Judge
11

12

13

14

15

16

17

18

19

20



     Notice Setting Telephonic Scheduling Conference - 3
